Title: To George Washington from Major General John Sullivan, 23 November 1778
From: Sullivan, John
To: Washington, George


  
    My Dear General
    Providence [R.I.] Novemr 23d 1778
  
I Last Evening had the Honor of Receiving Your Excellenceys favor of the 18th Instant: My Letter of the 20th Superseades the Necassety of a particular answer to that part of it which Respects the Commissarys Department—I only beg Leave to observe that My Reasons for not Troubling your Excellencey with my Situation arose from a Desire to Avoid Distressing a mind which has already Suffered (but) too much in the present Contest I heard at the Same time your Excy was Laboring under Similar Wants & I could not think of adding to your Distress—applications were made to Every other Quarter that could possibly be thought of—I Shall in future on Like ocasions take the method pointed out by your Excellencey—I am Sensible that we have a good man at the head of the Commissarys Department but many of those Deputies who had Like to have Starvd the Army Last winter Remain in & Suffer the Army to be Reduced to the Lowest State of Distress & When they have Supplied themselves with what the Commissaries Despair of Doing they Complain that the purchasers Enhance the price your Excy has Severely Suffered by them & I pledge my honor to your Excy that many of the Deputies have not mended.
  I have the Honor to Inclose your Excy all the Intelligence in this Quarter & think there can remain no Doubt of an Evacuation taking place immedeately—I must Inform your Excellencey that Sixty Sail mentioned in Capt. Garzeas Letter of the 21 went out and about forty Sail of them returned this Accounts for Crareys Letter & as they 
    
    
    
    Sailed again Next Day Accounts for warners acct in Garzeas Last Letter I think the whole when taken together & Compared with former Intelligences Leaves no room to Doubt of a Speedy Evacuation of Rhode Island I think the fleet Collecting at the Hook will take all from New York. I have the Honor to be with the Highest affection & Esteem yr Excys most obedt Servt

  Jno. Sullivan

